Citation Nr: 0017468	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  91-51 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Evelyn I. Hill, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to June 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from April 1991 and July 1992 rating decisions.  The 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for residuals 
of a concussion in April 1991.  In July 1992, the Wichita, 
Kansas, RO denied service connection for PTSD.  The matter 
was subsequently transferred to the North Little Rock, 
Arkansas, RO.  

This case was previously before the Board in April 1993, June 
1995, October 1997, and May 1998, when it was remanded for 
additional development of the evidence.  That action being 
complete, the case is returned for review.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been developed.  

2.  The evidence does not show that the veteran engaged in 
combat, and does not show verification of the alleged in 
service stressors.  

3.  A current disability that is due to an in-service head 
injury is not shown by the probative medical evidence.



CONCLUSIONS OF LAW

1.  PTSD was not incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 
3.304(d) and (f) (1999).

2.  Residuals of a head injury were not incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for PTSD

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

Here, the medical evidence shows diagnoses of PTSD.  The 
veteran was diagnosed or otherwise assessed with PTSD twice 
in August 1992, and in June 1993, September 1993, October 
1996 and September 1999.  He has submitted competent lay 
statements of in-service experiences alleged to have caused 
his PTSD.  Medical professionals have diagnosed PTSD based on 
his purported service experiences.  This evidence is 
sufficient to create the plausibility of a valid claim. 

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran was provided appropriate VA examinations.  In 
this case, all medical records referenced by the veteran have 
been obtained.  There is no indication of the existence of 
any medical evidence that the RO did not attempt to obtain, 
with the exception of the veteran's Social Security 
Administration (SSA) records.  However, as this claim fails 
because of lack or corroboration of in-service stressors, 
efforts to obtain the veteran's SSA records, which would not 
be relevant to corroboration of in-service stressors, is not 
warranted.  Sufficient evidence is of record to properly 
decide this claim.  Therefore, the Board concludes VA 
satisfied its duty to assist the veteran.

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken. 

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran has testified that he was blown out of a foxhole, 
that three other men were killed during this attack, and 
others were possibly wounded.  He avers that he suffered a 
concussion as a result of this injury, that he was 
unconscious for approximately one week, and that he was 
treated at a field hospital during this time.  He was 
hospitalized for a month or two.  He has further reported 
that he was subject to sniper, mortar and artillery fire 
while traveling in convoys and individually as a truck 
driver.  He also reportedly manned a machine gun that was 
mounted on his truck and returned fire.  He stated that he 
saw his friends killed around him, and that he saw the body 
of one of his friends whose throat had been cut.

The veteran alleged that he engaged in combat in Vietnam.  A 
determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that: 

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'  (Citations 
omitted.)

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also, 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).  
Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  In other 
words, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  Gaines, 11 Vet. App. 353, 359.

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  VA's 
General Counsel has defined the phrase "engaged in combat 
with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  

It has been certified that if any of the veteran's service 
records were at the National Personnel Records Center in 
1973, they were destroyed by the fire at that facility. 
Therefore, service records are not available.  The veteran's 
Form DD-214 and his 201 file are not of record.  The record 
shows that he was assigned to the 3rd Infantry Division, 58th 
Artillery Battalion, and his military occupational specialty 
was reportedly a truck driver.  His military occupational 
specialty of truck driver does not indicate combat service.  
It is possibly true that there was an association between 
being in a convoy and exposure to combat.  However, this does 
not necessarily indicate that the veteran was assigned or 
participated in combat duties.  He averred that he received a 
Purple Heart.  Although additional evidence was requested 
from him on several occasions, he has not submitted any 
evidence to show that he received any awards or citations 
indicative of combat, including the Purple Heart.  

The veteran's attorney contends that the evidence of record 
supports a finding that the veteran was exposed to combat 
trauma.  However, the evidence consists entirely of the 
veteran's recollection of the events and his account of those 
events to the medical personnel.  To date, no official record 
tends to support or corroborate his story, and it has been 
repeatedly noted that the veteran is a poor historian.  
Consistent testimonial from medical care providers concerning 
in-service stressors does not automatically establish proof 
that the incidents occurred.  

There is no indication that the appellant personally engaged 
in combat with the enemy.  He has, on occasion, stated that 
he received and returned enemy fire, implying that he 
personally participated in combat.  It may be true that he 
had some contact or exposure to fighting.  He may have been 
in a vehicle, or on a base that was shot at, but this does 
not lead to a conclusion that he personally participated in 
any combat activities.  

The preponderance of the evidence of record is against 
finding that the veteran engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy.  The evidence 
does not support the conclusion that he engaged in combat 
with the enemy, and the provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is no evidence 
corroborating any of the veteran's claimed stressors (combat 
or non-combat) and his own credibility is in question.  For 
example, he has reported that he was unconscious for nearly a 
week after a head injury and was hospitalized for a month or 
two.  The service medical records reflect no such injury or 
hospitalization.  A record dated April 23, 1953, reflects 
only that the veteran was diagnosed with a laceration of the 
left eyebrow, after a fall where he struck his head on a 
locker.  He received three stitches and a tetanus booster.  
That record, and the remainder of the veteran's service 
medical records, are negative for a hospitalization stay, 
period of unconsciousness, or other information consistent 
with the injury the veteran reported.  The separation 
examination, dated June 1955, notes that his head and 
psychiatric examinations were clinically evaluated as normal.  
Under both the "Notes and Significant or Interval History" 
section, and the "Summary of Defects and Diagnoses" 
section, the examiner listed "none."  

The veteran also reported that he witnessed the death and 
wounding of other soldiers.  In an effort to assist the 
appellant, the RO attempted to verify the claimed stressors 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR)).  In order to make an informed 
decision and to afford the appellant every consideration, the 
RO asked him on numerous occasions to provide specific 
details as to his alleged in-service stressors.  He has been 
unable to do so.  He has only made general allegations.  He 
has not, at any time, provided names of people he saw killed 
or injured or any details about any specific stressful 
incident.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991); see also 
Zarycki, 6 Vet. App. at 100.  In this case, only the 
appellant possesses the specific details regarding the 
alleged in-service stressors, and he has not cooperated with 
VA by providing that information.  The factual data required 
are straightforward facts and do not place an onerous task on 
him.  Wood at 193. 

Although reports show that the veteran's unit's history 
included enemy activity and mortar attacks, it did not show 
that there were three soldiers killed or any soldiers wounded 
in such an attack.  The report of January 1953 showed that 
there was no wounded in action (WIA), killed in action (KIA), 
or missing in action (MIA).  The remainder of the information 
in the reports does not verify the specific stressor events 
to which the veteran has testified.  There is no support for 
any contention that the veteran himself participated in enemy 
actions.  Thus, the Board finds that the veteran's statements 
about in-service stressors are not credible in light of this 
documentation.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that any of the alleged in-service 
stressors actually occurred.  The veteran is not entitled to 
the application of the benefit of the doubt; there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  See 38 U.S.C.A. § 5107(b) (West 1991). 

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


II.  Entitlement to service connection for residuals from a 
head injury

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), that 
is, this claim is plausible.  He has not alleged that any 
records of probative value that may be obtained, and which 
are not already sought by VA or associated with his claims 
folder, are available.  He has not alleged that any SSA 
records would provide additional evidence or opinions other 
than those already shown by the evidence of record.  There is 
more than sufficient evidence of record to decide his claim 
properly.  In the circumstances of this case, a remand would 
simply serve to impose an unnecessary burden with no gain to 
the appellant.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Allday v. Brown, 7 Vet. App. 571 (1995).  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), with regard to 
this claim has been satisfied.

As indicated above, the veteran claims that he suffered a 
head injury with resulting concussion and a one-week period 
of unconsciousness after being blown out of a foxhole in late 
1952 or 1953.  He specifically avers that he was hospitalized 
at the field hospital and that he manifests residuals from 
this concussion, including memory loss, dizzy spells and 
headaches.  

The veteran's service medical records do not reflect that he 
was treated for a concussion, or the injury he described.  In 
November 1952, it was noted that he had some slightly loose 
teeth as the result of a falling object during a fight in 
"loop."  A record dated April 23, 1953, shows that he 
suffered a two-inch laceration of the left eyebrow after a 
fall where he struck his head on a locker.  He received three 
stitches and a tetanus booster.  The sutures were removed on 
April 27, 1953, and the wound was healed.  That record, and 
the remainder of the veteran's service medical records, are 
negative for a hospitalization stay, period of 
unconsciousness, or other information consistent with the 
injury the veteran reported.  The separation examination, 
dated June 1955, notes that his head examination was normal.  
Psychiatric and neurologic examination was also normal.  
Under both the "Notes and Significant or Interval History" 
section and the "Summary of Defects and Diagnoses" section, 
the examiner listed "none."

The pertinent evidence subsequent to service includes various 
VA examination reports.  The report of an August 1992 
examination shows that the examiner indicated that "At this 
time I do not see any evidence of a neurological disorder".  
An additional report, also dated August 1992, lists a 
diagnosis of "Organic brain syndrome, most likely Borderline 
Mental Retardation with probable subsequent intellectual 
deficit secondary to past head injuries."  This diagnosis 
was predicated upon the veteran's report of being blown out 
of a foxhole and requiring hospitalization for one week.

In October 1996, a VA examiner stated that the veteran's 
cognitive abilities were somewhat impaired and that it was 
not absolutely clear whether this was the result of an injury 
or merely evidence of life-long low intellectual functioning.

The report of an August 1999 VA examination shows that the 
veteran complained of nervousness, insomnia, episodes of 
fear, and flashbacks when questioned about residual problems 
related to his alleged in service loss of consciousness after 
being blown out of a foxhole.  The examiner's impression 
listed:  "(1) History of cerebral concussion in 1952 
according to the veteran" and noted that he did have chronic 
muscle contraction type headaches that occurred on a daily 
basis, but that the examiner was "unable to relate these 
temporally to the history of cerebral concussion provided by 
[the veteran]."  There was no history of epilepsy or of any 
focal neurological symptoms.  His neurological examination 
was within normal limits.  His primary complaints were noted 
to be psychiatric in nature that he related to his cerebral 
concussion.  A psychological examination was then requested.  

That psychological examination report is dated September 
1999, and notes that the veteran possibly had a concussion 
during service.  The pertinent diagnoses were:  (1) PTSD, 
chronic, (2) panic disorder, with moderate agoraphobia, (3) 
dysthymic disorder versus major depression, in partial 
remission, and (4) alcohol dependence, in remission, and a 
(5) history of "head injury," by the veteran's report. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The August 1992 report lists a 
diagnosis of "organic brain syndrome, most likely borderline 
mental retardation with probable subsequent intellectual 
deficit secondary to past head injuries."  However, the VA 
examiner made no reference to objective medical evidence or 
medical records supporting the opinion.  The VA examiner did 
not see the veteran until approximately 37 years after his 
separation from service.  Therefore, it appears that the 
diagnosis was based solely on the veteran's report of his in-
service head injury, the severity and extent of which is not 
plausible in light of the other evidence of record.  As noted 
above, the service medical records show only that the veteran 
suffered only a two-inch laceration which healed in a matter 
of days.  He was not blown out of a fox hole, hospitalized, 
or rendered unconscious as he reported.

Thus, the Board assigns little probative weight to 1992 VA 
examiner's opinion that the veteran's organic brain syndrome 
was secondary to his in-service head injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999) (holding that, in deciding a 
case on what was tantamount to an adjudication on the merits, 
the Board did not err in discounting the probity of a 
doctor's statement as to nexus because of the fact[] that it 
linked the appellant's back pain to an unspecified trauma and 
that it was not supported by clinical medical records.); see 
also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding 
that "[a medical] opinion based upon an inaccurate factual 
premise has no probative value.").  The opinion was based 
entirely on an incredible factual premise of a significant 
head injury resulting in unconsciousness and hospitalization 
during service by the veteran and on no clinical medical 
evidence.  There is no credible and competent evidence of 
record relating any current physical or mental disorder to 
any documented in-service finding or event.  The veteran's 
own statements in this regard are not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The October 
1996 VA examiner stated that it was not absolutely clear 
whether impairment of the veteran's cognitive abilities was 
the result of an injury or merely evidence of life-long low 
intellectual functioning.  This statement is speculative and 
inconclusive.  Further, the August 1999 VA examiner found 
that no nexus could be drawn between the veteran's current 
manifestation of headaches, and his reported in service 
"cerebral brain injury."  The examiner diagnosed a head 
injury according to the veteran's history only. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for residuals of a head injury.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).



ORDER

Service connection for PTSD is denied.  

Service connection for a residuals of a head injury is 
denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

